Little can be added to the very able opinion of Judge LOVE. But this additional thought occurs to me. It is contended that a statute changing the method of punishment is not an "amendment or repeal" of a criminal statute, because ordinarily a criminal statute means a statute which defines a crime and provides a punishment therefor. Even if this definition of a criminal statute be admitted, *Page 616 
those sections of our Revised General Statutes prescribing the means of executing a death sentence by hanging as to any person convicted of any crime for which sentence of death shall have been awarded against him, and the section defining the crime of murder in the first degree and prescribing the death penalty therefor, although contained in different parts of the Revised General Statutes from those sections regulating the means of executing a death sentence, are each parts of one general subject. Not only were these sections all a part of one general criminal statute, when originally enacted, in 1868, but even if this were not the case, these sections should be construed inpari materia and in effect constitute one general statute defining the crime of murder in the first degree and providing and regulating the infliction of capital punishment therefor. Therefore, Chapter 9169 of the Acts of 1923, changing the method of inflicting the death penalty from hanging as prescribed in Sections 6123 to 6126 of the Revised General Statutes, is, in legal effect, an amendment of a criminal statute defining the crime of murder in the first degree and providing for its punishment. It follows that the saving clause in Section 32 of Article III of the Constitution would operate to prevent such amendatory statute from affecting the prosecution or punishment of the crime of murder committed before such amendatory statute was adopted. *Page 617